Citation Nr: 1527650	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-22 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to April 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran indicated on his June 2013 VA Form 9 that he wished to testify at a Board videoconference hearing.  While no attempts were made to schedule this hearing, given the favorable disposition of this claim, the Board finds that there is no prejudice to the Veteran.

In July 2014 the Veteran submitted a June 2014 private psychiatric evaluation from Dr. R.G.H. dated in June 2014 along with a waiver of RO consideration.  38 C.F.R.§ 20.1304(c) (2014).  Therefore, the Board may consider such newly received evidence.

While the Veteran initially submitted a claim for service connection for bipolar disorder, in July 2014 correspondence the Veteran indicated that he wished to amend his claim to include any acquired psychiatric disorder to include PTSD and major depressive disorder.  Given the Veteran's request to broaden his claim along with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to characterize the claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, an acquired psychiatric disorder, to include PTSD and major depressive disorder, is related to active service.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

The Veteran seeks service connection for an acquired psychiatric disorder as related to events that he experienced during his military service.  Specifically, in a March 2015 statement the Veteran wrote that his company commander promoted racism in his unit by not promoting any black Marines and using racial slurs when talking to black Marines.  In November 1976, a Ku Klux Klan (KKK) meeting was held at the Veteran's base (Camp Pendleton).  The Veteran wrote that he felt threatened, scared, and very intimidated by the fact that the KKK was around and that the Marine Corps would not and did not care to protect him from the harassment that the white Marine Klansmen were inflicting on black Marines.  The Veteran also wrote that he was personally assaulted by a white sergeant who came to the barracks looking for someone to stand fire watch duty.  He walked into the Veteran's room and, without justification, attacked the Veteran by hitting him in the face and saying that he could not find anyone to stand watch and that "this nigger will do," hitting the Veteran in the face.  The Veteran wrote that he was scared for his life and there was so much rage and anger being directed towards him that he tried to get away but was grabbed and dragged down the corridor and threatened with more bodily harm.  The Veteran reported the incident to his commanding officer after it occurred but his commanding officer said that the Veteran had made it up and did nothing.  The Veteran reportedly was frightened, scared, and confused and, as a result, started drinking and abusing drugs just to cope.  The Veteran further wrote that he panicked and went AWOL (absent without leave) until things calmed down.  

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§  1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014). Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).  For cases certified to the Board prior to August 4, 2014, including this case, the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV). 38 C.F.R. § 4.125(a) (2014); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

With respect to the presence of a current disability, the Board notes initially that the record reflects current diagnoses of PTSD, bipolar disorder, alcohol abuse, cocaine abuse, adjustment disorder with anxiety and depression, depression not otherwise specified (NOS), and major depressive disorder (MDD).  As to PTSD, a June 2014 private psychiatric examination report from Dr. R.G.H. diagnosed PTSD.  As such, the Board finds that the Veteran has a current diagnosis of PTSD.

With respect to the Veteran's reported in-service stressor, his service personnel records show that he was stationed at Camp Pendleton and went AWOL in February 1973 and in March 1975.  His service personnel records also show that he was imprisoned for periods of several weeks in July-August 1973, March 1974, May-July 1975, and November 1976.  Furthermore, the June 2014 report from Dr. R.G.H. noted several instances of racial discrimination at Camp Pendleton:

In December 1976, the Marine Corps admitted to a Klan presence at Camp Pendleton, California, and in June 1979, the Pentagon warned of a dramatic increase in Ku Klux Klan activity among off-duty service personnel.  (The African American Experience in Vietnam - Brothers in Arms, James e. Westheider. 2008).  Throughout the surrounding area of Camp Pendleton, the Klan put up and passed out its "White Man Awake" posters and leaflets.  The burned a Black officer's car, openly wore KKK insignia, threatened Black Marines and openly called for recruits to come to KKK meetings.  When the Klan called for a meeting on November 13, 1976 fourteen Black Marines went looking for the meeting.  Mistakenly, they went to the room next door where four whites and two Chicanos were partying.  Two of the victims were seriously wounded.  In March 2008, Michael Johnson, a former Marine stationed at Camp Pendleton admitted to the murder in 1978 of another Marine, PFC Suesette Bluing, a Black woman who dated white men.  After she died, he said "she got what was coming to her."  During the spring of 1979, Thomas Metzger, (Founder of the White Aryan Resistance, and Grand Wizard of the KKK), organized a small band of armed KKK from the Marine Corps into a group known as the Border Watch.  

While there is no specific evidence in the claims file that the Veteran was the victim of racial discrimination during his military service, a Veteran need not substantiate his actual presence during the stressor event.  The fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  Under the circumstances, the Board resolves all reasonable doubt in the Veteran's favor and finds that his stressor pertaining to being a victim of racial discrimination during his military service at Camp Pendleton in the 1970s is corroborated.

As to the matter of a nexus between current disability and service, the record does not contain any competent evidence linking bipolar disorder, alcohol abuse, cocaine abuse, adjustment disorder with anxiety and depression, and depression NOS to service.  There is evidence of such a link as it pertains to PTSD and MDD.  Specifically, the June 2014 psychiatric examination report from Dr. R.G.H. attributed the Veteran's PTSD and MDD to the above-described stressor regarding racial discrimination at Camp Pendleton in the 1970s.  Specifically, Dr. R.G.H. wrote "[t]he collective negative racial experiences compounded with the military community, became a series of consecutive traumas that resulted in his maladaptive cognitions and the resulting [PTSD]... There is a direct correlation between past perceived racial discrimination and depression due to the negative mood and recall biases in memory associated with depression."  Therefore, the Board finds that the evidence supports a nexus between PTSD/MDD and service.  In summary, and after resolving all doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disability, to include PTSD and MDD, is warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is granted.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


